               Case 8:20-bk-03608-CPM       Doc 95     Filed 05/29/20    Page 1 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                  www.flmb.uscourts.gov



 In re:

 CFRA HOLDINGS, LLC,                                      Case No. 8:20-bk-03608-CPM

                                                          Jointly Administered with

 CFRA, LLC                                                Case No. 8:20-bk-03609-CPM
 CFRA TRI-CITIES, LLC                                     Case No. 8:20-bk-03610-CPM

           Debtors.                                       Chapter 11




                             RESERVATION OF RIGHTS
               OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

          The Official Committee of Unsecured Creditors (the “Committee”) appointed in the above-

captioned debtors’ (collectively, the “Debtors”) chapter 11 cases, by and through its proposed

undersigned counsel, hereby files this Reservation of Rights with respect to the matters set for

hearing before this Court today, May 29, 2020, beginning at 2:30 p.m., and in support, respectfully

states as follows:

          1.     The Committee was appointed by the Office of the United States Trustee on

May 27, 2020 (Doc. No. 74). The members of the Committee are Performance Food Group (the

Committee’s chair), Interface Security Systems, LLC and Putnam Mechanical.

          2.     The Committee interviewed a number of law firms on May 28, 2020, and following

such interviews retained Squire Patton Boggs (US) LLP as its proposed counsel.
              Case 8:20-bk-03608-CPM        Doc 95     Filed 05/29/20    Page 2 of 5




       3.       The following matters are scheduled for hearing today before this Court, beginning

at 2:30 p.m.: (i) the Debtors’ Emergency Motion for Entry of Interim Orders (A) Authorizing

Debtors to Obtain Post-Petition Financing and (B) Authorizing Debtors to Use Cash Collateral

(Doc. No. 47) (the “Financing Motion”); and (ii) the Debtors’ Motion for Entry of (I) an Order

Approving Bidding Procedures, Assumption and Assignment Procedures, and the Form and

Manner of Notice Thereof; and (II) Order(s) (A) Approving the Sale of Substantially All of the

Debtors’ Assets, (B) Authorizing the Sales Free and Clear of All Encumbrances, and (C)

Authorizing Assumption and Assignment of Executory Contracts and Unexpired Leases (Doc No.

53) (the “Sale Motion” and collectively with the Financing Motion, the “Motions”).

       4.       Objections were filed to the Motions by IHOP Restaurants LLC, IHOP Franchisor

LLC and IHOP Leasing LLC (collectively, “IHOP”) at docket entries 62, 78 and 79 (collectively,

the “IHOP Objections”), and by SmartVision Construction, LLC at docket entries 90 and 91

(collectively with the IHOP Objections, the “Objections”).

       5.       Significantly, IHOP argues that the Motions should be denied because, among other

reasons, IHOP purportedly terminated the Debtors’ franchise and lease agreements prepetition and

further, because the franchise agreements cannot be assigned pursuant to 11 U.S.C. § 365(c)(1).

       6.       The Committee has reviewed the Debtors’ Memorandum of Law In Support of

Entry of Order Approving Bidding Procedures, Assumption and Assignment Procedures and the

Form and Manner of Notice Thereof (Doc. No. 92), filed yesterday, in which the Committee

believes that the Debtors have raised persuasive counter-arguments to those raised in the IHOP

Objections.

       7.       The Debtors and IHOP have been engaged in factual discovery this week

concerning the Motions, and have exchanged documents and taken multiple depositions. The



                                                2
             Case 8:20-bk-03608-CPM          Doc 95      Filed 05/29/20   Page 3 of 5




Committee, however, only retained its proposed counsel yesterday (the day after its formation)

and was unable to participate in the discovery. The Committee has also not yet been provided

with copies of any of the documents produced during discovery or the deposition transcripts.

       8.      Since being retained yesterday, the Committee’s proposed counsel has spoken with

both counsel for the Debtors and counsel for IHOP concerning the Motions and the issues to be

raised at today’s hearing. However, the Committee’s proposed counsel is not yet in a position to

fully advise the Committee as to its formal position on these matters.

       9.      Nonetheless, the Committee is extremely concerned about the present situation. If

the Court were to rule that the franchise and lease agreements were terminated prepetition, and/or

that the franchise agreements cannot be assigned pursuant to 11 U.S.C. § 365(c)(1), the viability

of these bankruptcy cases would be severely threatened, along with the chance for any recovery

by unsecured creditors.

       10.     Given the importance of these issues, the Committee respectfully urges this Court

to defer issuing a final ruling on the Motions in order to permit the Committee a reasonable

opportunity to fully familiarize itself with the factual and legal issues presented and have an

opportunity to have its voice heard. Only in this fashion, will the Committee be able to exercise

its statutory right to be heard. See 11 U.S.C. § 1109(b).

       11.     Accordingly, the Committee reserves its rights to be heard on the Motions,

including its right to file papers either in support of, or in opposition to, the Motions and

respectfully urges this Court to allow it the time to do so.




                                                  3
            Case 8:20-bk-03608-CPM           Doc 95     Filed 05/29/20     Page 4 of 5




       WHEREFORE, the Committee respectfully requests that this Court defer issuing a final

ruling on the Motions until the Committee has had a reasonable opportunity to consider and

respond to them and fully reserves all of its rights in connection therewith.



 Date: May 29, 2020                 SQUIRE PATTON BOGGS (US) LLP

                                    /s/ Mark A. Salzberg
                                    Mark A. Salzberg, Esq.
                                    Florida Bar No. 965741
                                    2550 M Street, N.W.
                                    Washington, DC 20037
                                    Telephone: 202-457-6000
                                    Facsimile: 202-457-6315
                                    Email: mark.salzberg@squirepb.com

                                    Norman N. Kinel
                                    (pro hac application to be filed)
                                    1211 Avenue of the Americas, 26th Floor
                                    New York, NY 10036
                                    Telephone: 212-872-9800
                                    Facsimile: 202-872-9815
                                    Email: norman.kinel@squirepb.com

                                    Proposed Counsel for the Official Committee of
                                    Unsecured Creditors




                                                 4
              Case 8:20-bk-03608-CPM        Doc 95     Filed 05/29/20     Page 5 of 5




                                 CERTIFICATE OF SERVICE


           I HEREBY CERTIFY that on May 29, 2020, a true and correct copy of the foregoing was

served through the Court’s Case Management/Electronic Case Filing (“CM/ECF”) system, which

sent automatic email notices of electronic filing to all parties indicated on the electronic filing

receipt.

                                                     /s/ Mark A. Salzberg_____
                                                     Mark A. Salzberg
                                                     Florida Bar No. 965741




                                                5
